Case 5:21-cv-00076-EEF-KDM Document 21 Filed 08/04/21 Page 1 of 1 PageID #: 102

                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION
                 REGINALD HEARD                      NO. 5:21−CV−00076−EEF−KDM

                       VERSUS                        JUDGE ELIZABETH E FOOTE

                AMIN CARTER , et al.                 MAGISTRATE JUDGE KAYLA D MCCLUSKY



                         2nd NOTICE REGARDING CORPORATE DISCLOSURE

      The Clerk previously issued a Notice requesting a Corporate Disclosure be filed. As of this date, nothing
  has been filed. Therefore,

      IT IS ORDERED that Trent Patrick Roddy, counsel for U S A Trucking Inc file a written response to
  show cause by 8/18/2021 why they should not be subject to further action by the court for failing to comply
  with the previous notice. Counsel may immediately file a corporate disclosure statement in lieu of a response
  to this notice.

     For questions regarding this document or transmission, please call our CM/ECF help desk at
  1−866−323−1101.

     THUS DONE August 4, 2021.



                                                             TONY R. MOORE
                                                             CLERK OF COURT
